
	
		III
		111th CONGRESS
		2d Session
		S. RES. 541
		IN THE SENATE OF THE UNITED STATES
		
			May 27 (legislative day, May 26),
			 2010
			Mr. Conrad (for himself,
			 Mr. Sanders, Mr. Schumer, Ms.
			 Snowe, Mr. Dorgan,
			 Mr. Brownback, Mr. Lieberman, Mr.
			 Franken, Mr. Warner,
			 Mr. Durbin, Mr.
			 Brown of Ohio, Mr. Inouye,
			 and Mr. Rockefeller) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			June 23, 2010
			Committee discharged; considered and agreed to with an
			 amended preamble
		
		RESOLUTION
		Designating June 27, 2010, as
		  National Post-Traumatic Stress Disorder Awareness Day.
		  
	
	
		Whereas the brave men and women of the United States Armed
			 Forces, who proudly serve the United States, risk their lives to protect the
			 freedom of the United States and deserve the investment of every reasonable
			 resource to ensure their lasting physical, mental, and emotional
			 well-being;
		Whereas up to 15 percent of Operation Iraqi Freedom and
			 Operation Enduring Freedom veterans, 10 percent of Operation Desert Storm
			 veterans, 30 percent of Vietnam veterans, and 8 percent of the general
			 population of the United States suffer or have suffered from Post Traumatic
			 Stress Disorder (referred to in this preamble as PTSD);
		Whereas the incidence of PTSD in members of the military
			 is rising as the United States Armed Forces conducts 2 wars, exposing hundreds
			 of thousands of soldiers to traumatic life-threatening events;
		Whereas from 2000 to 2009, approximately 76,000 Department
			 of Defense patients were diagnosed with PTSD;
		Whereas the Department of Defense patients—
			(1)were hospitalized
			 more than 5,300 times with a primary diagnosis of PTSD; and
			(2)had more than
			 578,000 outpatient visits in which PTSD was the primary diagnosis;
			Whereas PTSD significantly increases the risk of
			 depression, suicide, and drug and alcohol related disorders and deaths;
		Whereas the Departments of Defense and Veterans Affairs
			 have made significant advances in the prevention, diagnosis, and treatment of
			 PTSD and the symptoms of PTSD, but many challenges remain; and
		Whereas the establishment of a National Post-Traumatic
			 Stress Disorder Awareness Day will raise public awareness about issues related
			 to PTSD: Now, therefore, be it
		
	
		That the Senate—
			(1)designates June 27, 2010, as
			 National Post-Traumatic Stress Disorder Awareness Day;
			(2)urges the Secretary of Veterans Affairs and
			 the Secretary of Defense to continue working to educate servicemembers,
			 veterans, the families of servicemembers and veterans, and the public about the
			 causes, symptoms, and treatment of post-traumatic stress disorder; and
			(3)respectfully requests that the Secretary of
			 the Senate transmit a copy of this resolution to the Secretary of Veterans
			 Affairs and the Secretary of Defense.
			
